Citation Nr: 1750715	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the period of the appeal, in a March 2013 rating decision, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from 20 percent to 50 percent, effective December 5, 2011, the date of his increased ratings claim.  In a December 2012 rating decision, the RO continued the 50 percent rating for the Veteran's service-connected bilateral hearing loss.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, the assigned rating is less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, this issue remains before the Board.

The Board notes that the Veteran never submitted a notice of disagreement to the December 2012 rating decision, continuing the 50 percent evaluation for his service-connected bilateral hearing loss.  However, in a September 2016 supplemental statement of the case, the RO provided the Veteran with notice concerning his claim, satisfying, for all intents and purposes, the requirements of a statement of the case for this issue.  Additionally, in a May 2017 videoconference hearing, the undersigned VLJ heard testimony on this issue.  As a result, the Board will take up jurisdiction of the issue of an increased rating for service-connected bilateral hearing loss.  See Percy v. Shinseki, 23 Vet. App 37 (2009).

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  This case was previously before the Board in July 2017 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there a further REMAND is needed, although the Board will partially decide the increased rating for hearing loss claim because the record warrants favorable action.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From October 5, 2017, the Veteran demonstrated Level VII hearing acuity in the right ear and Level XI hearing acuity in the left ear.


CONCLUSION OF LAW

From October 5, 2017, the criteria for a disability rating of 60 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 5, 2017 VA examination report, pure tone thresholds, in decibels were:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
66
65
65
65
70
LEFT
65
65
65
65
65

Speech audiometry testing revealed speech recognition scores of 60 percent in the Veteran's right ear and 26 percent in the left ear.  These hearing impairment findings correspond to Level VII in the right ear and Level XI in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels VII and XI under Table VII results in a 60 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  This represents a partial grant of the increased rating claim as of October 5, 2017.

This partial determination does not conclude the Board's inquiry on the claim for an increased rating for bilateral hearing loss.  The matter of whether a rating in excess of 50 percent prior to October 5, 2017 and in excess of 60 percent as of that date is warranted will be addressed in the REMAND below.  Since the Board's partial action is fully favorable, no further discussion of VA's laws and regulations, including those addressing VA's duties to notify and assist, is necessary at this juncture.  


ORDER

Entitlement to a disability rating of 60 percent for bilateral hearing loss is granted effective October 5, 2017, subject to the laws and regulations governing monetary benefits.

REMAND

The issues remaining on appeal are: 1) entitlement to an evaluation in excess of 50 percent prior to October 5, 2017 and in excess of 60 percent as of that date, for bilateral hearing loss; and 2) TDIU.  This case was remanded in July 2017 with specific instructions, to include evidentiary development and issuance of a Supplemental Statement of the Case.  While the evidentiary development was completed, the Supplemental Statement of the Case was not issued.  To ensure that the Veteran is not prejudiced in any manner, such issuance needs to be accomplished on further remand.  38 C.F.R. §§ 19.9, 19.31.

Accordingly, this case is REMANDED for the following action:  

Readjudicate the Veteran's claims.  If either claim remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


